YOUNG, J.
Mary Schott brought an action in the Lucas Common Pl'eas to recover compensation for personal services alleged to have been rendered to her son, John Schaible deceased, over a period of twelve years. Mary Schott agreed to a remittitur of all over' and above $1394; and the judge overruled a motion for a new trial and rendered judgment for Mary Schott for $1394, to which Bengie Schaible adminis-tratrix excepted. " ■
The' administratrix’s petition contained a genera] denial, and further stated, that all the time, Mary ’Schott resided with her son 'she did so as a member-of the family, and performed such duties and received her living as a member of the family; and that from these facts no contract, express or implied, cam he drawn. Upon prosecution'of error the Court of Appeals held: - ■ ■ '
1. It is a well settled rule, of law that before a member of a household can recover on > a contract-in this class .of cases an express contract must be shown. ,
2. Such express contract must be shown by clear and convincing proof. . 67 OS. 256.
3. Such contracts can be proved either by a writing, or by parol evidence; and may be proved by direct or indirect evidence, but such proof must be clear and convincing. 91 OS. 256.
4. In light of the authorities cited and the evidence presented the court feels that there was no express contract proved, and therefore there will be a final judgment for the adminis-tratrix.
Judgment reversed.